EXHIBIT 12.2 HOST HOTELS& RESORTS, L.P. AND SUBSIDIARIES COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (in millions, except ratio amounts) Income from continuing operations before income taxes $ 21 Add (deduct): Fixed charges Capitalized interest (3 ) (5 ) (7 ) (6 ) (6 ) Amortization of capitalized interest 7 7 10 6 7 Equity in (earnings) losses related to equity method investees ) ) ) 14 (3 ) Distributions from equity investments 29 27 7 6 4 Adjusted earnings $ Fixed charges: Interest on indebtedness and amortization of deferred financing costs $ Capitalized interest 3 5 7 6 6 Portion of rents representative of the interest factor 27 26 26 27 49 Total fixed charges $ Ratio of earnings to fixed charges
